United States Court of Appeals
                       For the First Circuit


No. 21-1171

                      SUVERINO FRITH, et al.,

                      Plaintiffs, Appellants,

              SAVANNAH KINZER and CHRISTOPHER MICHNO,

                            Plaintiffs,

                                v.

            WHOLE FOODS MARKET, INC.; AMAZON.COM, INC.,

                      Defendants, Appellees.


           APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Allison D. Burroughs, U.S. District Judge]


                              Before

                Thompson and Lipez, Circuit Judges,
                   and Torresen, District Judge.


     Shannon E. Liss-Riordan, with whom Anastasia Doherty and
Lichten & Liss-Riordan, P.C. were on brief, for appellants.
     Michael L. Banks, with whom Anne Marie Estevez, Terry D.
Johnson, Julie V. Silva Palmer, Andrew M. Buttaro, and Morgan,
Lewis & Bockius LLP were on brief, for appellees.
     Emma Quinn-Judge and Zalkind Duncan & Bernstein LLP for
Massachusetts Employment Lawyers Association and American Civil
Liberties Union of Massachusetts, Inc., amici curiae.


       Of the District of Maine, sitting by designation.
     Srish Khakurel, Sophia Hall, Oren M. Sellstrom, and Lawyers
for Civil Rights for Lawyers for Civil Rights, Boston Society of
Vulcans of Massachusetts, Charles Hamilton Houston Institute for
Race and Justice, Jewish Alliance for Law and Social Action,
Justice at Work, Inc., and Massachusetts Association of Minority
Law Enforcement Officers, amici curiae.


                         June 28, 2022
              LIPEZ, Circuit Judge.        Appellants represent a putative

class of Whole Foods and Amazon employees who were sent home

without pay or otherwise disciplined for wearing face masks bearing

the phrase "Black Lives Matter."        They assert that Whole Foods and

Amazon's enforcement of Whole Foods' previously unenforced dress

code policy in this manner constitutes race-based discrimination

and retaliation in violation of Title VII of the Civil Rights Act

of 1964.      The district court dismissed their suit for failure to

state a claim.      Although our reasoning differs somewhat from that

of the district court, we affirm.

                                      I.

              Appellants were employed by Whole Foods and its parent

company,      Amazon,   (hereinafter,      "Whole   Foods")    at   stores   in

Massachusetts, New Hampshire, California, Georgia, Indiana, New

Jersey, Pennsylvania, Virginia, and Washington.               The Whole Foods

dress code policy "prohibits employees from wearing clothing with

visible slogans, messages, logos, or advertising that are not

company-related."       However, prior to the events at issue in this

case,   the    policy   was   "generally     unenforced."       For   example,

employees were not disciplined for wearing apparel with the logos

of local sports teams and the National Rifle Association, LGBTQ+

Pride flags, the anarchist symbol, and the phrase "Lock Him Up"

(ostensibly a reference to President Trump).




                                   - 3 -
           With the onset of the coronavirus pandemic in spring

2020, Whole Foods workers began wearing face masks, including face

masks with the cartoon character SpongeBob SquarePants, images and

names of vegetables, and prints.      Around June 2020, "[f]ollowing

the death of George Floyd and demonstrations . . . around the

country   protesting   police   violence   and   other   discrimination

against Blacks . . . many Black Whole Foods employees and their

non-Black coworkers began wearing masks with the message Black

Lives Matter."   They did so "in a show of solidarity" with the

Black Lives Matter movement, "to protest racism and police violence

against Blacks and to show support for Black employees."1

           Appellants believed that Whole Foods would support their

decision to wear these masks "because Whole Foods has expressed

support for inclusivity and equality and because it previously

allowed its employees to express support for their LGBTQ+ coworkers

through their apparel without discipline."       Further, Whole Foods

and Amazon have publicly expressed support for the Black community

and the Black Lives Matter message.      In the wake of the nationwide

protests following Floyd's death, Whole Foods posted on its website

"Racism has no place here" and "We support the black community and

meaningful change in the world."    However, when appellants started


     1 While the focus of the suit is on mask-wearing, employees
also wore other items bearing the Black Lives Matter message, such
as pins, sneakers, and t-shirts. For simplicity, we will refer to
all apparel as "face masks" or "masks."


                                 - 4 -
to wear Black Lives Matter face masks at work, Whole Foods began

to   enforce    its     previously    unenforced          dress   code     policy.2

Appellants were sent home without pay for refusing to remove their

masks and were assigned disciplinary points.                Disciplinary points

affect an employee's eligibility for raises, and the accrual of

disciplinary points can result in termination.

            In addition "to protest[ing] racism and police violence

against Blacks and . . . show[ing] support for Black employees,"

employees wearing Black Lives Matter face masks have "made clear

that wearing the Black Lives Matter masks is a demand for better

treatment of Black employees in the work place," meaning at Whole

Foods.    In this regard, "[a]s part of their protest in wearing the

masks,"     appellants    have   "asked      for    the     release   of    racial

demographic data of Whole Foods employees and management, to help

determine     whether    Black   employees         are    receiving   promotions

fairly."     And "they have asked for the removal of armed guards

from Whole Foods stores in order to ensure Black employees are

comfortable in their workplace."              Further, after Whole Foods

prohibited employees from wearing Black Lives Matter face masks at

work, some employees continued wearing them "in order to challenge


     2 One plaintiff was directly employed by Amazon as a "Prime
Shopper" working in a Whole Foods store. Appellants allege that
Prime Shoppers were not previously expected to follow the Whole
Foods dress code policy, but that, after employees began wearing
Black Lives Matter apparel, "Amazon changed its policy to require
that its Prime Shoppers comply with the Whole Foods dress code."


                                     - 5 -
what they perceive to be racism and discrimination by Whole Foods

for not allowing employees to wear [the masks]."

          In July 2020, appellants filed a two-count complaint

against   Whole    Foods,    alleging        racial   discrimination      and

retaliation   in   violation    of     Title    VII   and     seeking   class

certification on behalf of Whole Foods employees subject to the

prohibition on wearing Black Lives Matter face masks at work.

Appellants    subsequently     filed    an     amended      complaint   ("the

complaint"), which added allegations against Amazon.              Defendants

moved to dismiss the complaint for failure to state a claim, and

the district court granted defendants' motion.3




     3 Before dismissing appellants' suit for failure to state a
claim, the district court dismissed the claims of the non-Amazon
employees against Amazon because they had "made no allegations
regarding Amazon"; dismissed the claims by the one Amazon employee
against Whole Foods because she had "made no allegations regarding
Whole Foods"; and dismissed the claims of one plaintiff for failure
to allege that she had worn any Black Lives Matter apparel at work
or had been disciplined for attempting to do so. Frith v. Whole
Foods Market, Inc., 517 F. Supp. 3d 60, 68 (D. Mass. 2021). On
appeal, appellants do not challenge these decisions by the district
court.
     For their part, appellees do not challenge the district
court's   decision   to  waive   the   administrative   exhaustion
requirement for those plaintiffs who had not yet obtained right-
to-sue letters from the EEOC. Possession of a right-to-sue letter
is "simply 'a precondition to bringing' suit, not a jurisdictional
bar, and thus 'can be waived by the parties or the court.'"
Martínez-Rivera v. Puerto Rico, 812 F.3d 69, 77-78 (1st Cir. 2016)
(quoting Pietras v. Bd. of Fire Comm'rs, 180 F.3d 468, 474 (2d
Cir. 1999)). We therefore do not address this issue further.


                                  - 6 -
            Regarding the discrimination claims, the district court

stated that plaintiffs "have not alleged that [d]efendants would

have     treated       any   individual    plaintiff    differently     if   that

plaintiff were of a different race.                   To the contrary, their

allegations demonstrate that [d]efendants treated all employees

wearing [Black Lives Matter] attire equally, regardless of race."

Frith v. Whole Foods Market, Inc., 517 F. Supp. 3d 60, 71 (D. Mass.

2021).     The district court further stated that plaintiffs "have

not    alleged     facts     suggesting    that   any    individual    plaintiff

associated with any other employee of a different race or that

[d]efendants disciplined any individual employee because of a

difference in race between that employee and another employee."

Id. at 72.       Therefore, the district court concluded that "because

no plaintiff alleges that he or she was discriminated against on

account of his or her race . . ., [p]laintiffs have failed to state

a claim for discrimination under Title VII."               Id. at 73.

            Regarding retaliation, the district court stated that

"wearing [Black Lives Matter] attire to protest racism and police

violence against Blacks and to show support for Black employees

cannot support a Title VII retaliation claim because it is not

done to oppose 'any practice made an unlawful employment practice'

under Title VII."            Id. at 74 (quoting 42 U.S.C. § 2000e-3(a).)

Further, the court stated, the complaint "does not provide enough

information       to     support   the    inference     that   each   individual


                                         - 7 -
plaintiff wore a [Black Lives Matter] mask in 'opposition' to"

Whole    Foods   enforcing   its    dress    code   policy   "and   was   then

disciplined for doing so."            Id. at 75.       The district court

therefore    also    dismissed      appellants'      retaliation     claims.4

Appellants timely appealed.

                                      II.

            We review de novo the district court's dismissal of a

suit for failure to state a claim.             Harry v. Countrywide Home

Loans, Inc., 902 F.3d 16, 18 (1st Cir. 2018).           In considering the

sufficiency of a complaint, we are guided by certain bedrock

principles set forth by the Supreme Court.               A complaint must

"possess enough heft to show that the pleader is entitled to

relief."    Ocasio-Hernández v. Fortuño-Burset, 640 F.3d 1, 8 (1st

Cir. 2011) (emphasis omitted) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 557 (2007)).       In other words, to survive a motion to

dismiss, a complaint's factual allegations must be "enough to raise

a right to relief above the speculative level."                Id. (quoting

Twombly, 550 U.S. at 555).         For example, wholly conclusory claims

will not suffice where the defendant's alleged conduct is merely

"consistent with" unlawful action and is "just as much in line



     4  The district court did not dismiss the individual
retaliation claim of Savannah Kinzer, who is not party to this
appeal.   Kinzer was terminated after she informed Whole Foods
management that she had filed discrimination and retaliation
charges with the EEOC.


                                     - 8 -
with" lawful action.          Id. at 9 (quoting Twombly, 550 U.S. at 554).

In   Twombly,       for   instance,   "[f]inding       an   'obvious    alternative

explanation' for the alleged [anticompetitive] behavior of the

defendants, the [Court] concluded that the 'plaintiffs here have

not nudged their claims across the line from conceivable to

plausible.'"        Id. (quoting Twombly, 550 U.S. at 567, 570).               Simply

put, a complaint "must contain sufficient factual matter to state

a claim to relief that is plausible on its face."                       Grajales v.

P.R. Ports Auth., 682 F.3d 40, 44 (1st Cir. 2012).

            We have explained that assessing plausibility is "a

context-specific task that requires the reviewing court to draw on

its judicial experience and common sense."                     Rodríguez-Reyes v.

Molina-Rodríguez, 711 F.3d 49, 53 (1st Cir. 2013) (quoting Ashcroft

v. Iqbal, 556 U.S. 662, 679 (2009)).               If the factual allegations

in a complaint, stripped of conclusory legal allegations, raise no

"more   than    a     sheer    possibility      that   a    defendant    has   acted

unlawfully," the complaint should be dismissed.                        Id. (quoting

Iqbal, 556 U.S. at 678); see also SEC v. Tambone, 597 F.3d 436,

442 (1st Cir. 2010) (en banc) ("If the factual allegations in the

complaint are too meager, vague, or conclusory to remove the

possibility of relief from the realm of mere conjecture, the

complaint      is    open     to   dismissal.").        With    these    background

principles in mind, we turn to the specific claims on appeal.




                                        - 9 -
                                   III.

           Appellants    claim   that,    by   enforcing    the   dress   code

policy to prohibit Black Lives Matter face masks, Whole Foods

engaged in racial discrimination against both the Black and non-

Black employees who wore those masks.          Applying de novo review, we

ultimately reach the same conclusion as the district court that

appellants have failed to adequately plead their claim.             However,

because our reasoning differs somewhat from that of the district

court, we provide a more fulsome explanation of our understanding

of appellants' discrimination claims in the context of Title VII

law.

A.   Background Law

           Title VII prohibits an employer from "discriminat[ing]

against any individual with respect to his compensation, terms,

conditions,    or   privileges   of      employment[]   because     of    such

individual's race, color, religion, sex, or national origin."                  42

U.S.C. § 2000e-2(a)(1).5      This prohibition encompasses "disparate

treatment" discrimination, "where an employer has 'treated [a]

particular    person   less   favorably    than    others   because      of'   a

protected trait."      Ricci v. DeStefano, 557 U.S. 557, 577 (2009)



       For simplicity, we will refer to employers and employees,
       5

although Title VII also prohibits prospective employers from
failing to hire a person because of that person's protected
characteristic. See, e.g., Parr v. Woodmen of the World Life Ins.
Co., 791 F.2d 888, 892 (11th Cir. 1986).


                                  - 10 -
(quoting Watson v. Fort Worth Bank & Tr., 487 U.S. 977, 985-86

(1988)).   A disparate treatment claim is a claim of intentional

discrimination.     See Ray v. Ropes & Gray LLP, 799 F.3d 99, 112

(1st Cir. 2015).6     The application of a facially neutral policy

may constitute disparate treatment where an employer uses the

facially neutral policy as a pretext to engage in intentional

discrimination.   Hayes v. Shelby Mem'l Hosp., 726 F.2d 1543, 1547

(11th Cir. 1984) (noting the theory of disparate treatment where

"an employer adopts what appears to be a facially neutral policy,

but one which a plaintiff contends is a 'pretext' for forbidden

discrimination"), disapproved on other grounds by Int'l Union,

United Auto., Aerospace & Agr. Implement Workers of Am. v. Johnson

Controls, Inc., 499 U.S. 187 (1991).

           Although   to   ultimately    succeed   on   the   claim,   "[a]

disparate-treatment plaintiff must establish 'that the defendant

had a discriminatory intent or motive' for taking a job-related

action," Ricci, 557 U.S. at 577 (quoting Watson, 487 U.S. at 986),

"[w]e have explicitly held that plaintiffs need not plead facts in

the complaint that establish a prima facie case under Title VII,"



     6   In contrast, a "disparate impact" claim involves
unintentional discrimination whereby a neutral policy or
employment practice has a disparate impact on members of a
protected class.   See Jones v. City of Boston, 752 F.3d 38, 46
(1st Cir. 2014).   We do not understand appellants to be making
disparate impact claims, and we do not discuss this type of claim
further.


                                - 11 -
Garayalde-Rijos v. Mun. of Carolina, 747 F.3d 15, 24 (1st Cir.

2014).      Rather, the complaint simply must contain facts that

"plausibly allege" that the plaintiff experienced a discriminatory

employment action.    Morales-Cruz v. Univ. of P.R., 676 F.3d 220,

224 (1st Cir. 2012) (emphasis added).

            Central to any analysis of a Title VII discrimination

claim is the Supreme Court's 2020 decision in Bostock v. Clayton

County, 140 S. Ct. 1731 (2020).       In Bostock, the Court considered

whether Title VII prohibits employment actions taken at least in

part on the basis of a plaintiff's sexual orientation or gender

identity.    Id. at 1737, 1741.    The Court held that such employment

actions are    "because of such individual's" sex             and are thus

prohibited by Title VII's plain language.          Id. at 1738 (quoting 42

U.S.C. § 2000e-2(a)(1)); id. at 1743.          As the Court explained,

"[i]f the employer intentionally relies in part on an individual

employee's sex when deciding to discharge the employee -- put

differently, if changing the employee's sex would have yielded a

different choice by the employer -- a statutory violation has

occurred."    Id. at 1741.

            We take from the Court's analysis in Bostock, which is

rooted in Title VII's language, that when assessing a Title VII

discrimination    claim,   the    proper   focus    is   on   the   protected

characteristic of the individual plaintiff.              In other words, to

constitute unlawful racial discrimination under Title VII, an


                                  - 12 -
employment action must have been taken "because of" the race of

the individual plaintiff.       See Bostock, 140 S. Ct. at 1739-40.

             This focus on the race of the plaintiff may seem obvious

when it comes to the typical Title VII discrimination claim, where,

for example, a plaintiff claims that she was discriminated against

because she is Black.        But courts have also been faced with so-

called "associational" discrimination claims, which present more

complex questions concerning the purported racial motive of the

employer and the race of the affected employee.

             Although   we   have   not   previously   assessed   Title   VII

claims premised on a theory of associational discrimination, other

circuits have recognized this type of claim.           See, e.g., Kengerski

v. Harper, 6 F.4th 531, 538 (3d Cir. 2021); Hively v. Ivy Tech

Cmty. Coll. of Ind., 853 F.3d 339, 349 (7th Cir. 2017) (en banc);

Barrett v. Whirlpool Corp., 556 F.3d 502, 512 (6th Cir. 2009);

Deffenbaugh-Williams v. Wal-Mart Stores, Inc., 156 F.3d 581, 588-

89 (5th Cir. 1998), vacated in part on other grounds by Williams

v. Wal-Mart Stores, Inc., 182 F.3d 333 (5th Cir. 1999) (en banc)

(per curiam); Parr v. Woodmen of the World Life Ins. Co., 791 F.2d

888,   892    (11th   Cir.   1986).       In   the   typical   associational

discrimination claim, an employer purportedly disapproves of a

social relationship between an employee and a third party on the

basis of a protected characteristic and has taken an employment

action based on that disapproval.


                                    - 13 -
             For example, in Holcomb v. Iona College, the Second

Circuit recognized a Title VII associational discrimination claim

brought by a white man who alleged he was fired because of his

marriage to a Black woman.         521 F.3d 130, 139-40 (2d Cir. 2008).

Significantly, the Second Circuit noted that "where an employee is

subjected to adverse action because an employer disapproves of

interracial    association,       the   employee   suffers    discrimination

because of the employee's own race" in addition to the race of the

other person, like the Black spouse, who may not even be a party

in the suit.     Id. at 139.        Thus, although associational claims

like the one in Holcomb appear quite different from the typical

Title VII discrimination claim, such claims are fundamentally

consistent with Bostock and Title VII's plain language prohibiting

action "because of such individual[]" plaintiff's race.             See id.;

see   also   Parr,   791   F.2d   at    892   ("Where   a   plaintiff   claims

discrimination based upon an interracial marriage or association,

he alleges, by definition, that he has been discriminated against

because of his race."); Zarda v. Altitude Express, Inc., 883 F.3d

100, 124 (2d Cir. 2018) (en banc) (holding that, in the context of

associational discrimination, "when an employer fires a gay man

based on the belief that men should not be attracted to other men,

the employer discriminates based on the employee's own sex"), aff'd

sub nom. Bostock, 140 S. Ct. 1731.




                                    - 14 -
          We note that the Sixth Circuit has recognized a claim

for discrimination under Title VII based on one's "advocacy on

behalf of protected class members."     Barrett, 556 F.3d at 513.   In

Johnson v. University of Cincinnati, where the plaintiff, who

happened to be Black, alleged that he was fired due to his

"advocacy on behalf of minorities," the Sixth Circuit opined, "the

fact that [p]laintiff has not alleged discrimination because of

his race is of no moment inasmuch as it was a racial situation in

which [p]laintiff became involved."      215 F.3d 561, 575 (6th Cir.

2000); see also Barrett, 556 F.3d at 514.     In other words, unlike

an associational claim, the race of the plaintiff is irrelevant

for purposes of this "advocacy" theory of discrimination -- all

that matters is the race of the persons on whose behalf the

advocacy is occurring.     Title VII's language, as discussed in

Bostock, forecloses such a theory, which essentially replaces the

textual "because of such individual's race" with the atextual

"because of such individual's advocacy for protected individuals."

That said, it would be a mistake to doubt the continuing viability

of associational discrimination claims merely because some courts

may have pushed the concept beyond the bounds of Title VII.

B. Appellants' Discrimination Claims

          Appellants    frame their discrimination claims     in the

complaint as follows:




                               - 15 -
     The conduct of Whole Foods in selectively enforcing its
     dress code policy to ban employees from wearing Black
     Lives Matter masks and related apparel . . . constitutes
     unlawful discrimination based on race, because the
     policy has both adversely affected Black employees and
     it has singled out for disfavored treatment advocacy and
     expression of support for Black employees, by both Black
     employees and their non-Black coworkers who have
     associated with them and shown support for them through
     wearing, or attempting to wear, the Black Lives Matter
     masks at work.

These    claims   certainly   could   have    been   stated   more   clearly.

However, considered in the context of the entire complaint and

Title VII law, we understand appellants to allege that Whole Foods,

in   enforcing     the   dress    code       policy,   intentionally      (1)

discriminated against Black employees based on their race;7 (2)

discriminated against employees based on their advocacy for their




     7  Appellants do not precisely allege what they believe
motivated Whole Foods' purported racial discrimination against its
Black employees -- that is, whether Whole Foods was motivated by,
for example, a general animus against Black people, or by
disapproval of Black people expressing opinions on issues of
importance to the Black community. As the Supreme Court made clear
in Bostock, however, Title VII prohibits treating employees less
favorably than they would otherwise be treated "because of" their
race, regardless of the precise nature of the racial motivation.
See Bostock, 140 S. Ct. at 1743-44. A plaintiff is not required
to plead, for example, that an employer was motivated by racial
animus, and an employer may violate Title VII even if its reason
for engaging in racial discrimination is less invidious than
antipathy toward a given race. See id. at 1743 (discussing Supreme
Court precedent holding that an employer engaged in Title VII
discrimination based on sex when it required female employees to
make larger pension fund contributions than male employees "on the
ground that women tend to live longer than men, and thus are likely
to receive more from the pension fund over time").


                                  - 16 -
Black coworkers; and (3) discriminated against employees based on

their association with their Black coworkers.8

            Regarding        their     "advocacy"    allegation,     appellants

appear, in their briefing, to ask us to adopt a broad theory of

discrimination, based on the cases from the Sixth Circuit, that

treats the race of individual plaintiffs as irrelevant if they

were advocating on behalf of Black people in society or their Black

coworkers at Whole Foods.              As they explain this theory, the

relevant race for purposes of the Title VII discrimination analysis

is   the   race   of   the    people    on   whose   behalf   the   advocacy   is

happening, and the race of the advocates themselves is irrelevant.

Or, as they put it, "the race of [d]efendants' Black employees is

'imputed' to non-Black employees who advocated on behalf of" their

Black colleagues.      As we have explained, the language of Title VII

and its explication in Bostock foreclose this approach.9



      8 Although we will focus on plaintiffs' advocacy and
associational theories as they apply to non-Black employees, the
complaint can be read to also bring advocacy and associational
claims on behalf of Black employees.    There is nothing in the
language of Title VII that would categorically foreclose an
associational claim based on a Black employee's association with
Black coworkers or other Black people.
      9Throughout their briefing, appellants also generally assert
that the race of the plaintiffs -- whether Black or non-Black --
is irrelevant to their discrimination claim.     This proposition
fails for the same reason as their "advocacy" theory. That is, as
Bostock makes clear, discrimination must be "because of such
individual's" race to be actionable under Title VII. 140 S. Ct.
at 1738 (emphasis added); id. at 1743.


                                       - 17 -
          However, we think that plaintiffs' other allegations --

that the company discriminated against Black employees based on

their race and discriminated against non-Black employees based on

their association with their Black coworkers -- are technically

viable.   Just as the language of Title VII and its explication in

Bostock do not foreclose an associational claim rooted in an

employer's disapproval of an interracial spousal relationship,

Title VII does not necessarily foreclose an associational claim

rooted in an employer's disapproval of its non-Black employees'

support of Black coworkers.

          Unlike the district court, then, we do not think that

appellants have failed to allege that the race of the individual

plaintiffs was a motivation for the discrimination.      Nor do we

think their discrimination claims fail because they have not

specifically identified the race of each plaintiff or because they

have not identified specific relationships between Black and non-

Black coworkers.   It is clear from the complaint that appellants

all fall into one of two categories, Black employees who are

subject to racial discrimination and non-Black employees who are

subject to racial discrimination. Perhaps most importantly, we do

not think the fact that both Black and non-Black employees were

disciplined for wearing Black Lives Matter masks undercuts the

discrimination claim.   If an employer discriminates both against

Black employees based on their race and against non-Black employees


                              - 18 -
based on their status as non-Black people associating with Black

people, that employer "doubles rather than eliminates Title VII

liability."    Bostock, 140 S. Ct. at 1742–43 ("[T]he law makes each

instance of discriminating against an individual employee because

of that individual's sex an independent violation of Title VII.

So . . . an employer who fires both Hannah and Bob for failing to

fulfill traditional sex stereotypes doubles rather than eliminates

Title VII liability . . . .").

          In short, appellants have pleaded discrimination claims

that are, conceptually, consistent with Title VII. But such claims

cannot be wholly conclusory to survive a motion to dismiss.           See

Tambone, 597 F.3d at 442; Iqbal, 556 U.S. at 678. As we have

explained, a complaint's factual allegations must be sufficient to

take a claim beyond the realm of pure conjecture, that is, "across

the line from conceivable to plausible."        Ocasio-Hernández, 640

F.3d at 9 (quoting Twombly, 550 U.S. at 570).        And it is here that

appellants' claims fail.

          Before we explain this failure, however, it is necessary

to   clarify   appellants'   repeated    reference    to   Whole   Foods'

"selective enforcement" of its dress code policy.           The term is

evocative of the type of "comparator" evidence that is often used

to prove a Title VII claim -- that, for example, a Black employee




                                - 19 -
was treated differently than a similarly situated white employee.10

Yet appellants do not allege that, once Whole Foods began enforcing

its previously unenforced dress code policy around June 2020, the

company applied the policy selectively.             They have not alleged,

for example, that once Whole Foods began enforcing the policy, the

company disciplined only the wearing of Black Lives Matter apparel

and did not discipline other violations.              Appellants do allege

that, at some point after the onset of the pandemic, Whole Foods

did not discipline employees for wearing masks depicting SpongeBob

SquarePants, images and names of vegetables, and prints.               However,

the    complaint   does   not   allege   that     these   instances    of   non-

enforcement occurred after Whole Foods began generally enforcing

the policy around June 2020.         Moreover, it is not at all clear

that    these   other   masks   violated    the   policy,   which     prohibits

"slogans, messages, logos, or advertising."

            Appellants' discrimination claims, then, are less about

"selective enforcement" and more about suspicious timing.                   They

appear to be claiming that Whole Foods used enforcement of its

existing policy as a pretext to racially discriminate against the



       Although comparator evidence may provide powerful support
       10

for a claim of disparate treatment, the existence of a similarly
situated employee is not a required element of a Title VII
discrimination claim. See Kosereis v. Rhode Island, 331 F.3d 207,
214 (1st Cir. 2003) (describing "evidence that the plaintiff was
treated differently than other similarly situated employees" as
"[o]ne method" for showing disparate treatment).


                                   - 20 -
employees wearing the Black Lives Matter face masks.            In support

of this reading of Whole Foods' actions, appellants allege that

Whole Foods only began enforcing the dress code policy after its

employees began wearing the face masks.          And they allege that

"Black Lives Matter" is a message concerning racial issues and

representing a social movement to improve conditions for Black

Americans.      But these facts alone simply do not take appellants'

claims across the plausibility threshold.            Rather, these facts,

even considered in the light most favorable to appellants, support

an "obvious alternative explanation," Ocasio-Hernández, 640 F.3d

at 9 (quoting Twombly, 550 U.S. at 567) -- that Whole Foods was

targeting the display by employees of the "Black Lives Matter"

message   for    non-race-based   reasons   rather    than   targeting   the

employees "because of" their race, see Bostock, 140 S. Ct. at 1738

(quoting 42 U.S.C. § 2000e-2(a)(1)).

           Specifically, a reasonable inference can be drawn from

appellants' factual allegations that Whole Foods started enforcing

its previously unenforced dress code policy so that it could

prohibit employees from wearing Black Lives Matter masks in its

stores.   See Saccoccia v. United States, 955 F.3d 171, 172 (1st

Cir. 2020) (court must "draw[] all reasonable inferences" in

appellants' favor).      Common sense, however, suggests that Whole

Foods would have had non-race-based reasons in June 2020 for

prohibiting the wearing of Black Lives Matter masks.            See Iqbal,


                                  - 21 -
556 U.S. at 679 (assessing plausibility is "a context-specific

task that requires the reviewing court to draw on its judicial

experience and common sense").          At that time, the coronavirus

pandemic had created the conditions for employees to easily and in

a highly visible fashion display non-company messages at work.             It

is logical that Whole Foods would have a different perspective on

enforcing its dress code policy in the era of employee mask-

wearing.   To this point, as appellants appear to acknowledge with

their references to engaging in a "protest," the wearing of the

Black Lives Matter masks appears to have been a more coordinated

and   widespread    effort   than   previous    displays   by   Whole   Foods

employees of, for example, support for the LGBTQ+ community.

Moreover, rightly or wrongly, Black Lives Matter was seen as a

controversial      message   associated      with   a   political   movement

advancing an array of policy proposals.         Thus, the timing of Whole

Foods' decision to begin enforcing its existing policy may be

explained by the "obvious alternative explanation" that Whole

Foods did not want to allow the mass expression of a controversial

message by employees in their stores.11

           Appellants essentially ask us to infer that Whole Foods'

motive for targeting the display of the Black Lives Matter message



       As noted, appellants pleaded that Whole Foods posted on its
      11

website, "Racism has no place here" and "We support the black
community and meaningful change in the world." These allegations
are consistent with the obvious alternative explanation that, in


                                    - 22 -
by employees was to target the individuals espousing the message

-- and that this targeting was "because of" the race of these

individuals.     But they have not pleaded any factual allegations

pointing in that direction and away from the "obvious alternative

explanation" we have identified.      See Air Sunshine, Inc. v. Carl,

663 F.3d 27, 37 (1st Cir. 2011) ("As between [these] 'obvious

alternative explanation[s]'" for the purportedly unlawful conduct

and the "purposeful, invidious discrimination [plaintiff] asks us

to infer, discrimination is not a plausible conclusion.") (quoting

Iqbal, 556 U.S. at 682)).      We cannot infer racial discrimination

based on factual allegations that are "just as much in line with"

the non-discriminatory explanation we have identified.           Ocasio-

Hernández, 640 F.3d at 9 (1st Cir. 2011) (quoting Twombly, 550

U.S. at 554); see also Foisie v. Worcester Polytechnic Inst., 967

F.3d 27, 52 (1st Cir. 2020) (noting "the proposition that the

plausibility   standard   is   not   satisfied    when   allegations   of

misconduct     are   equally    consistent       with    some   innocent

explanation").

          The "obvious alternative explanation" we have identified

-- that Whole Foods wanted to prohibit the mass display of a

controversial message in its stores by its employees -- could


prohibiting the employee masks, Whole Foods was not expressing
dislike of the pro-Black aspect of the "Black Lives Matter" message
but was simply motivated to control the manner of dissemination of
such a message in its stores.


                                - 23 -
perhaps raise free speech concerns.12                But, of course, because

Whole Foods is a private employer, there is no First Amendment

claim here.       We can imagine a viable claim that an employer has

prohibited      workplace     speech    as    a   pretext   for    discriminating

against individual employees because of their race.                      Nothing in

this decision should be read to foreclose such a claim.                     But, in

this    case,     appellants'      allegations     simply   do    not    support    a

plausible inference that Whole Foods' prohibition on employees'

displaying the Black Lives Matter message in their stores was a

pretext     for    racially     discriminating       against      the    individual

employees.        For this reason, the district court did not err in

dismissing appellants' Title VII discrimination claims.

                                        IV.

            Appellants also assert retaliation claims under Title

VII, alleging that Whole Foods' "discipline of [its] employees for

opposing [its] discriminatory policy in not allowing employees to

wear    Black     Lives   Matter    masks    while   working      at    Whole   Foods

locations constitutes unlawful retaliation in violation of Title



        Indeed, the district court and appellees rightly note that
       12

appellants' discrimination claims have the flavor of First
Amendment claims asserting content-based discrimination. Although
they resist this characterization, appellants themselves heavily
rely on a First Amendment decision, Amalgamated Transit Union Local
85 v. Port Authority of Allegheny County, 513 F. Supp. 3d 593, 597
(W.D. Pa. 2021), which dealt with a prohibition on the wearing of
masks with "political or social-protest messages" by public
transit employees.


                                       - 24 -
VII."   They allege that, after Whole Foods began to enforce the

dress code, their continued wearing of Black Lives Matter masks

became, in part, a protest of what they perceived to be racial

discrimination in Whole Foods' decision to enforce the policy.

Thus, they contend, when Whole Foods continued to discipline them

for   wearing   the    masks,   that    discipline     constituted    unlawful

retaliation under Title VII.

            Before addressing these claims, we briefly set forth the

law governing protected conduct under Title VII's retaliation

provision.    To state a prima facie case of retaliation, appellants

must demonstrate "that (1) [they] engaged in protected conduct;

(2) [they were] subjected to an adverse employment action; and (3)

the adverse employment action is causally linked to the protected

conduct."    Rivera-Rivera v. Medina & Medina, Inc., 898 F.3d 77, 94

(1st Cir. 2018).      As with racial discrimination claims, appellants

need not establish all elements of the prima facie case in their

complaint.      They must simply allege facts that give rise to a

plausible inference that retaliation occurred.             Garayalde-Rijos,

747 F.3d at 24.

            Protected    conduct       consists   of    actions      taken   in

opposition to "any practice made an unlawful employment practice

by" Title VII. 42 U.S.C. § 2000e-3(a); see also Crawford v. Metro.

Gov't of Nashville & Davidson Cnty., 555 U.S. 271, 276-78 (2009)

(defining the statutory term "opposed").          Title VII also protects


                                   - 25 -
those who protest employer conduct not proscribed by Title VII if

the    employee   has   a   "good   faith,    reasonable    belief   that   the

underlying challenged actions of the employer violated the law."

Morales-Cruz, 676 F.3d at 226 (quoting Fantini v. Salem State

Coll., 557 F.3d 22, 32 (1st Cir. 2009)).             However, employees who

seek the protection of Title VII's retaliation provision must

allege opposition to some aspect of their employment or the conduct

of their employer.13

            As described above, appellants' retaliation theory is

premised on their allegation that, at some point after Whole Foods

began prohibiting the wearing of Black Lives Matter masks at work,

they    wore   the   masks    to    oppose    what   they   believed   to   be


       The requirement that the employees' opposition be directed
       13

toward an aspect of their employment dooms a version of appellants'
retaliation claims that is only developed in their briefing. In
addition to relying on mask-wearing in opposition to enforcement
of the dress code, appellants suggest that their initial wearing
of the Black Lives Matter face masks was protected conduct under
Title VII and, as such, was another appropriate basis for their
retaliation claim.    However, as described above, the complaint
does not identify any unlawful employment practice by Whole Foods
that appellants initially were opposing.
     Rather, the complaint generally states at various points that
employees wore the face masks to "protest[] racism and
discrimination in the workplace," and to "demand . . . better
treatment of Black employees in the work place." The complaint
also states that appellants asked for racial demographic data "to
help determine whether Black employees are receiving promotions
fairly" and asked that armed guards be removed to ensure that Black
employees were comfortable in the workplace.         These general
allegations do not connect the mask-wearing to any specific policy,
practice, or action by Whole Foods that violated, or that
appellants could reasonably believe violated, Title VII.


                                     - 26 -
discriminatory enforcement of the dress code.        But appellants must

plausibly allege that Whole Foods' continuing enforcement of its

dress code policy was caused by their oppositional conduct -- i.e.,

that any retaliatory discipline was distinguishable from the pre-

existing and ongoing discipline of employees simply for wearing

the Black Lives Matter masks.           The need to demonstrate that

distinct treatment is simply a function of logic: "to establish

that an adverse employment action was caused by an employee's

protected activity, the employer's decision to act adversely to

the employee must postdate the protected activity."            Trainor v.

HEI Hosp., LLC, 699 F.3d 19, 27 (1st Cir. 2012); see also Muñoz v.

Sociedad Española de Auxilio Mutuo y Beneficiencia de P.R., 671

F.3d 49, 56 (1st Cir. 2012) ("Absent special circumstances . . .

an adverse employment decision that predates a protected activity

cannot be caused by that activity.").

          Moreover, as the Supreme Court has recognized, employers

are not required to "suspend previously planned [conduct] upon

discovering    that"   employees   have    engaged     in   oppositional,

protected conduct.     Clark Cnty. Sch. Dist. v. Breeden, 532 U.S.

268, 272 (2001).   Thus, because employees cannot prove retaliation

by pointing to a course of action by an employer that predates the

employees'    oppositional   conduct,     appellants    must   set   forth

plausible allegations differentiating Whole Foods' discipline of




                                - 27 -
the protesting employees from its earlier discipline of employees

for violating the dress code.

          Appellants'   complaint    lacks   any   such   allegations.

Appellants allege no more than that Whole Foods began enforcing

the dress code to prohibit Black Lives Matter face masks in June

2020 and, from that point on, consistently enforced its dress code

policy against the mask-wearing.14    Appellants thus fail to allege

the necessary causal relationship between Whole Foods' continuing

enforcement of the dress code policy and their wearing of the masks

to protest that enforcement.15


     14 Appellants describe Whole Foods' discipline as "escalating"
during the period in which they wore masks to oppose enforcement
of   the   policy,   pointing   out  that   employees   accumulated
disciplinary points for repeatedly wearing the face masks and that
"employees are subject to termination once they accumulate a
certain amount of points."       But continuing discipline of an
employee for repeated violations of the dress code is not evidence
that Whole Foods had a retaliatory motive. Appellants have not
alleged, for example, that any employee who wore a Black Lives
Matter mask after the employees began wearing the masks to protest
enforcement of the dress code policy received harsher discipline
than would be expected for simply violating the policy.
     15 Insofar as appellants also argue that they engaged in
protected conduct by protesting societal racism, that contention
is not consistent with the case law we have described. Appellants
quote Planadeball v. Wyndham Vacation Resorts, Inc., 793 F.3d 169,
175 (1st Cir. 2015), for the proposition that "protected activity
includes . . . 'protesting against discrimination by industry or
by society in general.'"       Planadeball, however, involved a
plaintiff who argued she had engaged in protected conduct by
lodging specific complaints to her supervisors about derogatory
comments, filing a federal complaint, and filing charges of
discrimination with the Puerto Rico Department of Labor's Anti-
Discrimination Unit.   Id. at 175-76.    The dicta in Planadeball
does not support the broad proposition that protesting societal


                                 - 28 -
                                  V.

          Ultimately, the outcome of this case says nothing about

the importance of the "Black Lives Matter" message, the objectives

of the Black Lives Matter movement, the value of appellants'

actions in wearing Black Lives Matter masks, or the wisdom of Whole

Foods' response to those actions.        Rather, the case simply turns

on whether appellants have adequately pleaded claims for racial

discrimination   and    retaliation      under    Title    VII.       Because

appellants have not done so,       we affirm       the district court's

dismissal of their claims.

          So ordered.

                   -Concurring Opinion Follows-




issues can, on its      own,   provide    the    basis    for   a   Title   VII
retaliation claim.


                                - 29 -
            TORRESEN,    District     Judge,    concurring      in    part    and

concurring in the judgment.       While I join the bulk of the opinion,

I part ways with the majority when it comes to Part III.B, the

analysis of appellants' discrimination claim.               As Part III.A of

the opinion explains, the discrimination proscribed by Title VII

is discrimination that        occurs because of the race (or other

protected characteristic) of the individual plaintiff(s) bringing

the   lawsuit.      In   my   view,   that     is   where    the     plaintiffs'

discrimination claim falters. The amended complaint fails to state

a claim for discrimination under Title VII because it fails to

allege sufficient facts to allow for an inference that Whole Foods

treated    the   plaintiff    employees   differently       because    of    their

races.    That is, the amended complaint alleges that all Black and

non-Black employees were subjected to the same discipline for the

exact same reason –- for wearing Black Lives Matter masks, a reason

unrelated to any of the plaintiffs' races.                  What the     amended

complaint does not allege is that Whole Foods discriminated against

any particular plaintiff based on "such individual's race" (under

either a direct discrimination or associational discrimination

theory).     It is thus unnecessary to rely on the idea that an

"obvious alternative explanation" to race discrimination can be

identified, because, as the district court held, the allegations

are themselves insufficient to state a claim.                  "If it is not

necessary to decide more, it is necessary not to decide more."


                                    - 30 -
McIntyre v. RentGrow, Inc., 34 F.4th 87, 101 (1st Cir. 2022)

(Lynch, J., concurring in the judgment) (quoting PDK Lab'ys Inc.

v. U.S. Drug Enf't Admin., 362 F.3d 786, 799 (D.C. Cir. 2004)

(Roberts, J., concurring)).   I would affirm based on the district

court's reasoning that the plaintiffs' allegations demonstrate

that Whole Foods treated all employees wearing Black Lives Matter

masks equally, regardless of their races.




                              - 31 -